Citation Nr: 9932086	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  99-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $2,508, to 
include the issues of whether the request for the waiver of 
overpayment was timely filed, and whether the overpayment 
resulted from sole administrative error on the part of the 
Department of Veterans Affairs (VA) without the payee's 
knowledge that it was erroneous.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1944 to January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of decisions made by the Committee on 
Waivers and Compromises (the Committee) of the Houston, 
Texas, Regional Office (RO) and of the VA Debt Management 
Center at St. Paul, Minnesota (DMC) of the Department of 
Veterans Affairs (VA).  

Preliminarily, the Board believes that an outline of the 
procedural history of the case would be helpful to its 
efficient adjudication.  Initially, an October 1998 decision 
by the DMC determined that the veteran's application for 
waiver had not been timely filed, and thereby denied the 
request for a waiver of his pension benefits overpayment in 
the amount of $2,508.  

In January 1999, the Committee at the RO issued an amended 
decision that granted the veteran's request for a waiver of 
recovery of the overpayment at issue in the calculated amount 
of $2,508, finding that collection of the overpayment 
indebtedness would be against the principles of equity and 
good conscience.  A portion of the overpayment debt that had 
previously been collected from the veteran was subsequently 
refunded to him.

In March 1999, however, the Committee at the RO issued a 
statement of the case as to the issue of whether the request 
for waiver was timely filed and explained that their prior 
decision to grant the waiver was in error.   

On April 1, 1999, the veteran's spouse submitted a statement 
that was handwritten upon a copy of the March 1999 statement 
of the case.  This was construed by the RO as a substantive 
appeal of the issue of the timeliness of the request for a 
waiver.  The RO subsequently forwarded the claims file to the 
Board for appellate review.  


REMAND

On April 19, 1999, a statement from the veteran's spouse was 
received by the RO.  In that statement, in addition to 
setting forth arguments relevant to the issue of waiver, the 
veteran's spouse also claimed that her "husband owes 
nothing," and argued that "it was not his fault; it was the 
VA's mistake, if there was a mistake."  She stated that the 
veteran had contacted the VA on three occasions to inform 
them that he was in receipt of Social Security benefits, and 
the VA should have acted to reduce his pension benefits to 
avoid the overpayment at issue.  

The Board construes this alternative contention as an 
assertion that the overpayment in question resulted solely 
from administrative error on the part of the VA in not 
automatically reducing the veteran's award of pension after 
receiving information from the veteran of his receipt of 
Social Security Benefits, and in not properly informing the 
veteran of disability pension rules, regulations, and 
guidelines.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1999).  
It does not appear that the underlying issue of the VA's 
action or inaction versus the veteran's action or inaction 
pertinent to the issue of sole administrative error have been 
addressed by the RO.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991) it was held 
that when a veteran challenges the validity of a debt, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  The appellant and 
his spouse in this case have specifically articulated such a 
challenge.  Consequently, the issues of waiver and the 
timeliness of the request for a waiver must be deferred 
pending the resolution of the issue of the validity of the 
creation of the debt in terms of whether there was sole 
administrative error.  

For the reasons set forth above, the case is hereby remanded 
for the following actions:

1.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the disability pension 
overpayment indebtedness.  The question 
of proper creation of the overpayment 
should include specifically the question 
of whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of record, 
that the veteran's disability pension 
overpayment indebtedness was validly 
established, the RO should explain the 
legal basis for that conclusion and the 
evidence considered.  

2.  If any benefit on appeal remains 
denied, for which a timely notice of 
disagreement has been filed, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  If applicable, governing 
criteria regarding administrative error 
should be provided, including 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. 
§ 3.500(b)(2) pertaining to 
administrative error.  The veteran should 
then be given the legally requisite 
opportunity to respond.  

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



